Title: From James Madison to John Pendleton, 2 August 1787
From: Madison, James
To: Pendleton, John


Sir
Philada. Augst. 2. 1787.
Inclosed is the account on which my claim is founded for another quarters advance; for which I have drawn a bill on the Treasurer in favor of Messrs. Wests Merchts. of this City. I was so unlucky as to make out & dispose of the bill before I adverted to the surplus of £14. advanced for the last quarter by mistake of your Clerk. I could not therefore correct the error at this time. In my next account, it shall certainly be attended to. I am Sir with great respect Yr. Obdt. & hble servt.
Js. Madison Jr.
 
[Enclosure]

1787.
The Commonwealth of Virginia to James Madison	Jr.
Dr.

To Attendance as a member of Congress from July 20. to Octr. 20. being 92 days at 6 dollars per day.
£165 .. 12-

    6    


552


    3    


  165.12 

E. E. Js. Madison Jr.
